Citation Nr: 0127785	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-18 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than February 17, 
1994, for an award of service connection for status post 
radical retropubic prostatectomy due to carcinoma of the 
prostate with testicular atrophy (prostate cancer).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1982, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection for 
prostate cancer and assigned a 100 percent evaluation, 
effective November 7, 1996.  The veteran perfected a timely 
appeal of this determination to the Board.

Thereafter, in a July 1999 rating decision, the RO determined 
that its June 1997 rating decision was clearly and 
unmistakably erroneous in not assigning February 17, 1994, as 
the effective date for the grant of service connection for 
prostate cancer.  In light of the foregoing, and because the 
veteran asserts that a November 1993 effective date for the 
establishment of this award is warranted, the Board has 
identified the issue on appeal as reflected on the title 
page.

As a final preliminary matter, the Board observes that the RO 
initially denied the veteran's claims seeking service 
connection for fecal and urinary incontinence, each asserted 
as secondary to his service-connected prostate cancer.  The 
veteran appealed; however, in a February 2001 rating action, 
the RO established service connection for fecal incontinence 
and assigned a 10 percent evaluation, effective March 23, 
1997.  In that same rating decision, the RO also established 
service connection for urinary incontinence and assigned a 40 
percent evaluation, effective April 30, 1997.  As such, 
because the benefits sought on appeal were granted, i.e., 
entitlement to secondary service connection, and the veteran 
has not initiated an appeal regarding either effective dates 
of the awards of service connection or the evaluations 
assigned, no claims with respect to these conditions are 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The veteran's initial claim seeking service connection 
for prostate cancer, which he asserted was secondary to his 
exposure to Agent Orange, was filed at the RO on February 17, 
1994.

4.  The veteran was initially diagnosed as having prostate 
cancer in November 1993.

5.  Service connection was granted for prostate cancer 
pursuant to VA regulatory changes that became effective 
November 7, 1996; the effective date of the award of service 
connection is February 17, 1994.

6.  Service connection for prostate cancer was not warranted 
on any basis except as pursuant to the regulatory changes.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 17, 1994, 
for the award of service connection for prostate cancer, 
based on Agent Orange exposure, is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309, 3.400 (2001); Nehmer v. United States 
Veterans Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On February 17, 1994, the veteran filed his initial claim 
seeking service connection for prostate cancer.  In support, 
he submitted private medical records showing that he had been 
diagnosed as having the condition in November 1993.  The 
veteran thereafter submitted additional private medical 
records, and in April 1997, he was afforded a pertinent VA 
examination.  Based on its review of this private and VA 
medical evidence, as well as the veteran's service records 
reflecting that he served in Vietnam, in June 1997, the RO 
established service connection for status post radical 
retropubic prostatectomy due to carcinoma of the prostate 
with testicular atrophy as residuals of Agent Orange exposure 
and assigned a 100 percent evaluation, effective November 7, 
1996.  In doing so, the RO indicated that service connection 
was granted solely based on the veteran's presumed exposure 
to Agent Orange during service.  The RO also explained that 
November 7, 1996, was selected as the effective date of 
service connection because effective that date prostate 
cancer was added to the list of diseases that VA recognizes 
are presumed related to that exposure.

In May 1998, the veteran filed a Notice of Disagreement 
challenging the effective date assigned for the grant of 
service connection.  In support, he cited the Veterans 
Benefits Administration Manual M21-1, part VI, (Manual) 
Change 62 (October 3, 1997), which sets forth the provisions 
that govern the assignment of effective dates in light of the 
final stipulation and order in Nehmer v. Administration, et 
al., 712 F. Supp. 1404 (N.D. Cal. 1989).  In addition, in 
March 1999 written argument, the Virginia Department of 
Veterans Affairs made a motion for administrative review of 
this determination.  Citing the Nehmer stipulation, his 
representative noted that that stipulation provided that in 
cases where, as in the instant one, a claim of service 
connection had been held open and unadjudicated prior to VA's 
issuance of new regulations in place of those that were 
invalidated by the District Court in Nehmer, the effective 
date of the grant of service connection should be the date 
the claim was received by VA, i.e., February 17, 1994.  His 
representative further argued that, pursuant to the decision 
of the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in McCay v. Brown, 9 Vet. App. 183, 189 (1996), the effective 
date should be in November 1993 because the veteran was 
diagnosed as having prostate cancer at that time.  

Thereafter, the Director of the Compensation and Pension 
Service reviewed the veteran's claims folder and concluded 
that, based on the Nehmer stipulation, the correct effective 
date for the grant of service connection was the date of 
receipt of the veteran's claim, i.e., February 17, 1994.  In 
a July 1999 rating decision, the RO implemented the 
Director's determination and held that the June 1997 rating 
action was clearly and unmistakably erroneous in not 
assigning February 17, 1994, as the effective date for the 
grant of service connection for this disability.

The July 1999 rating decision, however, did not resolve the 
veteran's claim because, he has continued to maintain that 
the correct effective date is in November 1993.  In doing so, 
he and his representative have repeatedly cited to the 
Court's decision in McCay and have essentially argued that 
because the veteran was diagnosed as having this condition in 
November 1993, i.e., within one year of his filing his claim 
of service connection for this disability, and because 
service connection was established based on a liberalizing 
law, pursuant to 38 C.F.R. § 3.114, an effective date in 
November 1993 is warranted for the grant of service 
connection.

The RO, however, confirmed and continued the denial of the 
veteran's claim of entitlement to an effective date earlier 
than February 17, 1994, for the grant of service connection 
for prostate cancer.  In doing so, in a February 2001 rating 
decision that was issued to the veteran as part of the 
Supplemental Statement of the Case (SSOC) dated that same 
month, the RO responded to each of the veteran's contentions.  
In rejecting his arguments, the RO explained that the claim 
was not governed by 38 C.F.R. § 3.114.  The RO added that an 
effective date prior to February 17, 1994, was prohibited by 
38 U.S.C.A. § 5110.  Further, the RO noted that the McCay 
case was inapplicable to this appeal because the earlier 
effective date in that case was granted pursuant to a 
liberalizing law or VA issue that provided for retroactive 
effective date.  For emphasis, the RO indicated, "There is 
nothing in this claim that even remotely parallels the issues 
involved in the McCay ruling."  Instead, the RO explained 
that the veteran's claim was governed by the stipulation in 
the Nehmer decision, which provides that an effective date 
for claims in which the denial was voided or the claim was 
held open under the moratorium was based on the later of 
either the date of claim or the date the on which disability 
or death occurred (emphasis in original).  Finally, the RO 
noted that, pursuant to the Nehmer stipulation, the veteran 
has already been granted the earliest effective date provided 
by law.

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and has been provided an opportunity 
to submit evidence.  Further, VA has obtained pertinent 
private medical records showing that he was initially 
diagnosed as having prostate cancer in November 1993.  The 
veteran has also submitted evidence and argument in support 
of this claim.  In addition, during this appeal, the RO 
submitted this claim for review by the Director of the 
Compensation and Pension Service and has explained in detail 
the basis of VA's determination that the correct effective 
date for the grant of service connection is February 17, 
1994.  Moreover, as this case turns on a legal question that 
is predicated on undisputed and fully developed facts, the 
Board finds that the duty to assist has been fulfilled.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)), and implementing regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

As a preliminary matter, there is no other basis upon which 
service connection could be established other than as 
presumptively secondary to Agent Orange exposure during 
service, and indeed, the veteran does not contend otherwise.  
In this regard, the Board notes that a review of the record 
reveals no evidence of prostate cancer during service or 
within the one-year presumptive period following service.  
Further, neither the veteran nor his representative contend 
that the prostate cancer developed during service or within 
the presumptive period.  Rather, it is undisputed that he was 
initially diagnosed as having this condition in November 
1993, and as discussed above, he contends that service 
connection should be effective the date he was diagnosed as 
having this condition.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an award of compensation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation based on a 
liberalizing law, or a liberalizing VA issue, shall not be 
earlier than the effective date of the act or administrative 
issue.  In no event shall such award be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§§ 3.114, 3.400(p).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disability listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, several 
diseases shall be service connected, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  
Effective November 7, 1996, prostate cancer was added to the 
list of diseases presumed to be due to Agent Orange exposure.  
Diseases Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 57,586 (1996) (codified at 38 C.F.R. 
§§ 3.307, 3.309).

Here, it is undisputed that the veteran filed a claim seeking 
service connection for prostate cancer on February 17, 1994.  
It is also undisputed that he was initially diagnosed as 
having this disability in November 1993.  If service 
connection were warranted solely on the basis of the 
liberalizing regulatory changes, the correct effective date 
of the grant would be November 7, 1996, because the effective 
date of such an award usually may be no earlier than the 
effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Thus, an award of 
service connection for prostate cancer, pursuant to the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, as 
amended, could not be effective earlier than November 7, 
1996, the date originally assigned by the RO.

As discussed above, however, the veteran appealed the 
assignment of November 7, 1996, as the appropriate effective 
date of the grant of service connection based on actions 
taken by a United States District Court and VA in 
adjudicating claims brought pursuant to the case of Nehmer v. 
United States Veterans' Administration, et al., C.A. No. CV-
86-6160 (TEH) (N.D. Cal.) (May 17, 1991).  That suit was 
brought against VA by veterans and survivors of Vietnam 
veterans who alleged that VA failed to comply with the 
provisions of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 102 
Stat. 2725, 2729 (1984), when it promulgated former 38 C.F.R. 
§ 3.311a (1986), which governed claims based on exposure to 
herbicides containing dioxin. 

In May 1989, the United States District Court (District 
Court) invalidated a portion of the former regulation, 
holding that the regulation was based on an incorrect 
interpretation of the law.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989) 
(Nehmer I).  In May 1991, the District Court approved a Final 
Stipulation and Order agreed to by the parties to the suit.  
In relevant part, an earlier effective date under the Nehmer 
I Final Stipulation and Order is warranted if a prior claim 
for benefits was filed by a veteran and (1) the claim was 
filed and denied between September 25, 1985, the effective 
date of the invalidated regulation, and June 9, 1994, the 
date VA completed its action replacing the invalidated 
regulation; or (2) was pending before VA between May 3, 1989, 
the date the court invalidated 38 C.F.R. § 3.311a, and June 
9, 1994.  Indeed, it was after the promulgation of the 
amended regulations, VA began readjudicating claims, the 
denial of which had been invalidated by Nehmer I, as well as 
those claims that were held in abeyance pending the issuance 
of the new regulations.  Williams v. Principi, 15 Vet. 
App. 189, 192 (2001).

In an effort to resolve remedial issues implicated by Nehmer 
I, the parties subsequently entered into another final 
stipulation and order that was incorporated into the District 
Court's final judgment.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer 
II).  In Nehmer II, the parties stipulated, in pertinent 
part, that for awards based on herbicide exposure claims 
filed after May 3, 1989, the effective date for such awards 
would be "the date the claim was filed or the date the 
claimant became disabled or death occurred, whichever is 
later."  Id.; Williams v. Principi, 15 Vet. App. at 192.

Indeed, based on Nehmer, the RO assigned February 17, 1994, 
as the effective date for the grant of service connection for 
prostate cancer.  As such, the veteran's challenge to the 
effective date assigned in this case is no longer predicated 
upon either Nehmer I or Nehmer II.  Instead, the veteran 
bases his appeal on the Court's decision in McCay, asserting 
that he is entitled to an effective date for service 
connection of up to one year prior to the assertion of his 
claim.  In this regard, he maintains that an effective date 
in November 1993 should be assigned for the grant of service 
connection because that is when he was initially diagnosed as 
having this disability.

Because the veteran's appeal rests entirely upon the Court's 
decision in McCay, the Board finds that a discussion of that 
case is instructive for the consideration of this matter.  In 
McCay, the veteran was diagnosed in June 1987 as having 
dermatofibrosarcoma, a soft tissue sarcoma, and in May 1990 
he filed a claim seeking service connection for this 
disability.  The Court observed that in October 1991, the 
Secretary amended 38 C.F.R. § 3.311a, effective retroactive 
to September 25, 1985, to add presumptive service connection 
for soft tissue sarcomas manifested anytime after service, 
based on exposure to herbicides containing dioxin.  38 C.F.R. 
§ 3.311a (c)(2) (1992).  In addition, the Court noted that in 
February 1994, section 3.311a was deleted and its text was 
transferred to 38 C.F.R. § 3.309(e), which continued to 
include soft tissue sarcomas, including dermatofibrosarcoma 
protuberance, as a disease subject to presumptive service 
connection associated with exposure to certain herbicide 
agents, but made subject to the requirements of 38 C.F.R. 
§ 3.307(a)(6) and (d).  38 C.F.R. § 3.309(e) (1994).  

As in the instant case, in McCay, the veteran argued that the 
effective date should be in the month when he was initially 
diagnosed as having the disability, i.e., in June 1987; the 
Board had affirmed the RO's assignment of May 24, 1990, the 
date the veteran's claim was received, as the appropriate 
effective date for the grant of service connection.  The 
Court noted that, pursuant to 38 U.S.C.A. § 5110(g), an 
effective date shall not be assigned prior to the effective 
date of any Act or VA issue, and it may not be more than one 
year prior to the date the veteran's application was filed or 
administrative date of entitlement, whichever was earlier.  
The Court also indicated that 38 C.F.R. § 3.114 set forth the 
criteria for obtaining a retroactive award based on a 
liberalized benefit; in this regard, the Court held that VA 
regulations promulgated pursuant to the Agent Orange Act of 
1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  Id.

The Court reversed the Board and remanded the case for the 
assignment of an effective date for the grant of service 
connection of May 24, 1989.  In reaching this holding, the 
Court explained that the veteran was entitled to the benefit 
as a matter of law because he had submitted his claim in 
1990, prior to the enactment of the liberalizing law, and 
that that law provided for an effective date for the grant of 
presumptive service connection of September 26, 1985.  The 
Court stated that pursuant to 38 C.F.R. § 3.114, the veteran 
was entitled to a grant of service connection of up to one 
year prior to the filing of his claim.

The veteran appealed the decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), 
maintaining that he was entitled to an effective date as of 
June 1987.  The Federal Circuit, however, affirmed the 
Court's decision.  In doing so, the Federal Circuit rejected 
the veteran's argument that he was entitled to benefits the 
date of his surgery; the veteran had maintained that the 
phrase "the date of administrative determination of 
entitlement" in 38 U.S.C.A § 5110(g) meant the date "as of 
which the administrative process ultimately determines a 
veteran became entitled to benefits," i.e., the date the 
disability arose (the date of his surgery).  Instead, the 
Federal Circuit held that that phrase meant the date upon 
which the administrative determination is made, i.e., the 
date of the decision.  As such, the Federal Circuit stated 
that an effective date based on a liberalizing law or VA 
issue could be no earlier than the date of administrative 
determination of entitlement.  McCay v. Brown, 106 F.3d 1577, 
1580-81 (Fed. Cir. 1997).

As the RO explained in its February 2001 rating decision, 
McCay is inapplicable to the veteran's appeal because, unlike 
McCay, the effective date assigned in this case is not based 
on liberalizing Act or VA issue; rather, it is based on the 
Nehmer stipulations.  In fact, although the veteran is 
implicitly arguing that he considers Nehmer II to be a 
liberalizing law or VA issue, it is the 1996 amendment that 
added presumptive service connection for prostate cancer, 
effective November 7, 1996, that is the liberalizing law or 
VA issue.  Indeed, as noted above, in McCay, the Court held 
that VA regulations promulgated pursuant to the Agent Orange 
Act of 1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  Id. at 187; see also Nehmer.  Moreover, it was 
the amended regulation, effective on November 7, 1996, which 
was the liberalizing law that triggered the application of 
the Nehmer stipulations.

In addition, as the RO indicated, in McCay the effective date 
was assigned based on liberalizing legislation that 
specifically set forth a retroactive effective date for the 
assignment of service connection.  By contrast, here the 
effective date of the liberalizing legislation is November 7, 
1996, and the effective date assigned in this case is not 
based on that liberalizing VA issue.  Instead, it is based on 
the Nehmer stipulation, which as the RO highlighted, 
specifically provides that, in cases filed after May 3, 1989, 
where the award of service connection is predicated on 
herbicide exposure, the effective date for such awards are 
either the date the claim was filed or the date the claimant 
became disabled or death occurred, whichever is later.  
Nehmer II; Williams v. Principi, 15 Vet. App. at 192.  It 
should be noted that the private records showing the onset of 
and treatment for prostate cancer do not constitute a claim 
for benefits.

Further, McCay is based on the Court's interpretation of 
38 C.F.R. § 3.114, which provides, in pertinent part, that 
where compensation is awarded pursuant to a liberalizing law 
or VA issue that became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The regulation further states these provisions are applicable 
to original and reopened claims and provides:

(1)  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3)  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request.

Thus, because each of the three scenarios in 38 C.F.R. 
§ 3.114 contemplates a situation where the veteran's claim is 
received subsequent to the effective date of the liberalizing 
law or VA issue, this regulation by its terms is not 
applicable to the veteran's claim.

In light of the foregoing as well as for the reasons 
explained by the RO, pursuant to Nehmer, the veteran has 
already been given the earliest possible effective date for 
the grant of service connection for prostate cancer.  As 
such, this claim must be denied as a matter of law.


ORDER

Entitlement to an effective date earlier than February 15, 
1994, for an award of service connection for prostate cancer 
is denied.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

